UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 1)* RED METAL RESOURCES LTD. (Name of Issuer) Common Stock (Title of Securities) 75678R 202 (CUSIP Number) Caitlin Jeffs 195 Park Avenue Thunder Bay, Ontario, Canada P7B 1B9 (807) 345-5380 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 8, 2011 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), Rule 13d-1(f) or Rule 13d-1(g), check the following box.[ ] *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.75678R 202 1.Names of Reporting Persons IRS Identification Nos. of Above Persons (Entities Only) Caitlin Jeffs 2.Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3.SEC Use Only 4.Source of Funds (See Instructions)PF 5.Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6.Citizenship or Place of OrganizationCanada Number of Shares Beneficially Owned by Each Reporting Person With: 7.Sole Voting Power1,775,242* 8.Shared Voting PowerNot Applicable 9.Sole Dispositive Power1,775,242* 10.Shared Dispositive PowerNot Applicable 11.Aggregate Amount Beneficially Owned by Each Reporting Person1,775,242* 12. Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o 13.Percent of Class Represented by Amount in Row (11)10.4% 14.Type of Reporting Person (See Instructions)IN *This number does not include 830,087 shares of common stock owned by Fladgate Exploration Consulting Corporation.Caitlin Jeffs owns a 33 1/3% interest in Fladgate Exploration Consulting Corporation.This number includes 1,691,909 shares of common stock and a warrant to purchase 83,333 shares of common stock at an exercise price of $0.50 per share.The warrant expires on April 8, 2013. Item 1.
